Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions          
Applicant’s election without traverse of Claims 1-14 to be examined in the reply filed 08/17/2022 is acknowledged and recorded.
Response to Arguments
Applicant’s Arguments/Remarks filled 08/17/2022 with respect to Claim 15 amendment is fully considered, however the amendment does not overcome the Election/Restriction requirement set forth in the office action dated 06/29/2022. Claims 15-20 requires examination in different classification area generally under H05k 3/341, which are beyond the scope of Claims 1-14 generally classified under H05K 1/0206 and H05K 1/0306. 
Information Disclosure Statement
The information disclosure statement filed 11/23/2020, 12/21/2021 and 07/07/2022 has been fully considered and is attached hereto.
     Specification
The disclosure is objected to because of the following informalities: reference characters “410”, “411”, “421”, “422” and “442” has been used in the drawings (Fig 12), however specification does not mention them. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “410”, “411”, “421”, “422” and “442” has been used in the drawings (Fig 12), however specification does not mention them. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ohashi et al (US 2012/0326292). 
	Regarding Claim 1, Ohashi (In Fig 1) discloses an electronic apparatus (1), comprising: 
a circuit board (10) having a first surface, a second surface (Fig 1) and an opening (13), wherein the opening (13) is between the first surface and the second surface (Fig 1); 
a thermal conductive material (60) at least partially passing through the opening (13) and in contact with the circuit board (10); 
at least one electronic device (40) disposed on the first surface of the circuit board (13) and in contact with the thermal conductive material (60), (Fig 1); 
a heat dissipation plate (20) disposed on the second surface of the circuit board (10), (Fig 1); and 
an insulated thermal conductive sheet (70) disposed between the thermal conductive material (60) and the heat dissipation plate (20), (Fig 1).
Regarding Claim 2, Ohashi discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the thermal conductive material (60) has a main body part (61) passing through the opening (13) and partially projecting out of the second surface (Fig 1), and an extension part (62) extending out of the main body part (61) towards both sides of the main body part (61) along a direction parallel to the circuit board (10) and in contact with the second surface of the circuit board (10), (Fig 1).
Regarding Claim 11, Ohashi discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the electronic device (40) is an MOSFET (¶ 37, II. 8-9).
Regarding Claim 12, Ohashi discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the electronic device (40) is a power transistor (¶ 37, II. 8-9), under Surface Mounted Technology (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto (US 2016/0027709).
Regarding Claim 3, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose wherein the insulated thermal conductive sheet is an aluminum oxide ceramic sheet or an aluminum nitride ceramic sheet.
	Instead Okamoto (In Figs 2b, 6) teaches wherein the insulated thermal conductive sheet (14) is an aluminum oxide ceramic sheet or an aluminum nitride ceramic sheet (¶ 78, II. 1-4). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto with insulated thermal conductive sheet being an aluminum oxide or aluminum nitride ceramic sheet to benefit from efficiently dissipating heat generated from the power semiconductor to the heat sink (Okamoto, ¶ 11, II. 10-14).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Weber et al (US 6,226,183) prior art and further in view of Mullen et al (US 2006/0006525).
Regarding Claim 4, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose where in the apparatus further comprising a first interface material, wherein the first interface material is disposed between the insulated thermal conductive sheet and the heat dissipation plate and is a liquid bond.
Instead Weber (In Fig 1) prior art teaches where in the apparatus further comprising a first interface material (7), wherein the first interface material (7) is disposed between the insulated thermal conductive sheet (5) and the heat dissipation plate (1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with weber with a first interface material being disposed between the insulated thermal conductive sheet and the heat dissipation plate to benefit from preventing electrical contact between printed circuit traces and the heat sink while transferring waste heat of the power component to the heat sink (Weber, Col 1, II. 39-45).
However Ohashi as modified does not disclose wherein the first interface material is a liquid bond
Instead Mullen (In Fig 1A) teaches wherein the first interface material (146) is a liquid bond (¶ 27, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Weber and further with Mullen with the first interface material being a liquid bond to benefit from thermally coupling and bonding heat dissipator and transferring heat away from the semiconductor module (Mullen, ¶ 1, II. 1-5, ¶ 27, II. 1-6).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Weber prior art further in view of Mullen and further in view of Shibuya et al (US 2005/0205989).
Regarding Claim 5, Ohashi in view of Weber prior art and further in view of Mullen discloses the limitations of claim 4, however Ohashi as modified does not disclose wherein the apparatus further comprising a second interface material, wherein the second interface material is disposed between the thermal conductive material and the insulated thermal conductive sheet and is a thermally conductive silicone grease.
Instead Shibuya (In Fig 2) teaches wherein the apparatus further comprising a second interface material (8), wherein the second interface material (8) is disposed between the thermal conductive material (12), (¶ 6, II. 6-11) and the insulated thermal conductive sheet (7/8), (¶ 94, II.1-5) and is a thermally conductive silicone grease (¶ 94, II. 7-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Weber further with Mullen and further with Shibuya with a second interface material being disposed between the thermal conductive material and the insulated thermal conductive sheet to benefit from effectively dissipating heat from a heat generator such as a semiconductor device while an electrically insulating condition is maintained, and superior durability for usage for a long period of time is exhibited (Shibuya, ¶ 2, II. 1-8).
Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Kobayashi et al (US 2016/0366757).
Regarding Claim 6, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose wherein the heat dissipation plate further comprises a protruding part formed at a position corresponding to the thermal conductive material.
Instead Kobayashi (In Fig 2) teaches wherein the heat dissipation plate (4) further comprises a protruding part (4a) formed at a position corresponding to the thermal conductive material (3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Kobayashi with the heat dissipation plate comprising a protruding part formed at a position corresponding to the thermal conductive material to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Regarding Claim 7, Ohashi in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein an area of a top surface of the protruding part is twice of an area of a bottom surface of the electronic device.
Instead Kobayashi (In Fig 2) further teaches wherein an area of a top surface of the protruding (4a) part is twice of an area of a bottom surface of the electronic device (9a/9b), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Kobayashi with an area of a top surface of the protruding part being twice of an area of a bottom surface of the electronic device to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Regarding Claim 8, Ohashi in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein the protruding part has a height larger than or equal to 0.5 mm.
Instead Kobayashi (In Fig 2) further teaches wherein the protruding part (4a) has a height larger than or equal to 0.5 mm (Fig 2).
It would have been an obvious matter of design choice to modify Ohashi with Kobayashi with a protruding part having a height larger than or equal to 0.5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re. Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 9, Ohashi in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein the protruding part corresponds to one or more electronic devices.
Instead Kobayashi (In Fig 2) further teaches wherein the protruding part (4a) corresponds to one or more electronic devices (9a/9b), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Kobayashi with the protruding part corresponding to one or more electronic devices to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Lee et al (US 8,040,677).
Regarding Claim 10, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose wherein the electronic apparatus further comprising at least one thermal conductive pad, wherein each of the thermal conductive pads is disposed between the circuit board and the insulated thermal conductive sheet.
Instead Lee (In Fig 6) teaches wherein the electronic apparatus further comprising at least one thermal conductive pad (460), wherein each of the thermal conductive pads (460) is disposed between the circuit board (320) and the insulated thermal conductive sheet (440/450), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Lee with a thermal conductive pad disposed between the circuit board and the insulated conductive sheet to benefit from improving insulation, thermal conduction and flatness (Lee, Col 8, II. 62-67).
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Youn et al (US 2014/0070387).
Regarding Claim 13, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose wherein the electronic apparatus further comprising an elastic clamp with one end locked onto the circuit board and the other end pressed against the electronic device.
Instead Youn (In Figs 3,4) teaches wherein the electronic apparatus further comprising an elastic clamp (200) with one end (210/500), (¶ 33, II. 1-3) locked onto the circuit board (300) and the other end (220) pressed against the electronic device (100), (¶ 32, II. 1-2), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Youn with an elastic clamp with one end locked onto the circuit board and the other end pressed against the electronic device to benefit from improving electric efficiency, thereby reducing a heat generation amount of the power semiconductor device (Youn, ¶ 32, II. 5-9).
Regarding Claim 14, Ohashi discloses the limitations of claim 1, however Ohashi does not disclose wherein the electronic apparatus further comprising a locking member, wherein the circuit board further comprises a through hole, and the locking member is locked onto the heat dissipation plate through the through hole.
Instead Youn (In Figs 3,4) further teaches wherein the electronic apparatus further comprising a locking member (410), wherein the circuit board (300) further comprises a through hole (through within 300 accommodating 410), (Fig 4), and the locking member (410) is locked onto the heat dissipation plate (600) through the through hole (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Youn with a locking member passing through a through hole within the circuit board and locked to the heat dissipating plate benefit from improving electric efficiency, thereby reducing a heat generation amount of the power semiconductor device (Youn, ¶ 32, II. 5-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Method and Apparatus for Providing a Ground and a Heat Transfer Interface on a Printed Circuit Board US 2014/0268580, Semiconductor Chip Assembly with Post/Dielectric/Post Heat Spreader, US 2011/0278638, Packaged Microelectronic Component Mounting Using Sinter Attachment US 2018/0317312, Compliant Multilayered Thermally-Conductive Interface Assembly  US 2010/0321897. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835